Citation Nr: 0405967	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating higher than 30 percent 
for uterine fibroid tumors causing irregular menses with 
anemia.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from November 1987 to January 
1991 and from November 1996 to September 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, denied service connection for 
headaches.  As well, the RO granted service connection for a 
gynecologic disorder, classified as uterine fibroid tumors 
causing irregular menses with anemia.  A 10 percent 
evaluation was initially assigned, effective September 29, 
2001.  But the RO has since, in October 2003, assigned a 
higher 30 percent evaluation with the same effective date as 
the prior rating, September 29, 2001.  

In correspondence received in September 2002, the veteran 
claimed that she has anemia as a result of the uterine 
fibroid tumors and requested service connection for anemia as 
a disorder, separate and distinct from the anemia as a 
manifestation of her service-connected gynecologic condition.  
The issue of service connection for anemia has not been 
developed for appellate review.  Accordingly, it is referred 
to the RO for any action deemed appropriate.  

For the reasons explained below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The service medical records (SMRs) in the claims file cover 
only the veteran's second period of service from November 
1996 to September 2001.  However, the claims file does not 
contain any medical records of her first period of service 
from November 1987 to January 1991.  These records must be 
obtained.  

The service medical records that are available disclose that, 
in January 1997, the veteran hit the right side of her head 
on a door.  She denied loss of consciousness, amnesia, or 
other neurological symptoms, as well as visual changes.  
Clinical inspection was performed, and the assessment was a 
closed head injury.  When the veteran was examined in August 
2001 for separation from service, she indicated that she had 
headaches around her eyes.  No neurologic deficits were noted 
on examination.  

A VA neurologic examination was performed in February 2002.  
The examiner did not indicate the claims had been reviewed.  
The veteran said her headaches dated from the birth of her 
child.  The assessment was musculoskeletal headaches.  The 
examiner did not comment on the etiology of the headaches.  

Xavier Preud-Homme, M.D., in a statement dated in September 
2002, reported that the veteran's headaches were related to 
her anemia, which was most likely dependent on her fibroid 
tumor.  The physician indicated his opinion was based on a 
work-up of the veteran, but his statement is not accompanied 
by supporting clinical records.  These must be obtained.

A VA neurologist who examined the veteran in July 2003 
related that a review of the medical record showed a closed 
head injury in 1996.  The veteran had experienced acute 
headaches that "resolved."  The examiner referred to the 
earlier diagnosis of "musculoskeletal headaches."  Clinical 
inspection was conducted.  The diagnosis was migraine 
headaches.  The examiner's opinion was that 
migraine headaches were not secondary to anemia.  By contrast 
a VA gynecologist, who also examined the veteran in July 
2003, offered the opinion that it was as likely as not that 
her headaches were related to the anemia, but the examiner 
added that there was no way to make a definitive 
determination until the veteran's hemoglobin was normal 
again.  Ultimately, in a September 2003 addendum opinion, 
the neurologist concluded that the veteran's headaches were 
due to migraine and not to anemia or to her fibroid tumors of 
the uterus.  



Although the examiner specifically ruled out a relationship 
between migraine headaches and anemia as a manifestation of 
the veteran's service-connected fibroid tumors of the uterus, 
the examiner offered no comment as to any other etiology of 
migraine headaches, including any relationship to the 
veteran's military service.  The veteran has not alleged 
service onset of headaches, but direct service connection for 
headaches is a matter that must be addressed in the 
disposition of this appeal.  

Turning from service connection for headaches to the 
propriety of the 30 percent rating assigned for a service-
connected gynecologic disorder, the medical evidence 
demonstrates that the veteran has anemia secondary to 
excessive menstrual bleeding, in turn, secondary to a tumor 
of the uterus.  As well, she alleges that she experiences a 
urinary problem from fibroid tumors pressing on the bladder.  
She states that she must sleep with an adult pad because of 
urinary leakage and that sneezing or coughing produce a 
slight discharge of urine.  She has not specifically claimed 
bowel problems as related to her fibroid tumor disorder.  
There are no recent clinical findings pertaining to her 
bladder or bowel function.

The criteria for a rating greater than 30 percent for the 
veteran's service-connected gynecologic disorder, rated by 
analogy to endometriosis, are as follows:  Lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel or bladder symptoms.  On the current record, the Board 
does not have sufficient medical evidence to determine if the 
veteran's service-connected gynecologic disorder satisfies 
the criteria for the next higher rating.  Medical evidence 
sufficient to adequately rate the condition must be obtained.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the service medical records 
for the veteran's first period of active 
service.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Obtain any VA clinical records of the 
veteran's treatment since November 2002, 
with particular reference to the reports 
of a hysterectomy, if such a procedure 
has been performed.  Once obtained, 
these records, too, should be associated 
with the other evidence in the claims 
folder. 

3.  Thereafter, schedule the veteran for 
a VA neurological examination.  If 
available, the neurologist who evaluated 
her in July 2003 should perform the 
examination.  A medical opinion should be 
prepared responding to the following 
question:

Is it at least as likely as not that 
either the veteran's headaches-whether 
migrainous or musculoskeletal in origin-
had their onset in service or are 
otherwise attributable to service?  
Please note the legal standard of proof 
in formulating a response.

4.  Also, schedule the veteran for a VA 
gynecologic examination to determine the 
current nature and extent of her service-
connected disorder based on uterine 
fibroid tumors causing irregular menses 
with anemia.  Clinical findings should be 
reported in detail and must include 
evaluation of bowel and bladder function.  
In addition, the examiner should state 
whether the veteran has heavy or 
irregular bleeding that is not controlled 
by treatment.  

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

5.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).


6.  Ask Dr. Preud-Homme to explain the 
basis for his medical opinion suggesting 
the veteran's current headaches may be 
related to her service-connected 
gynecologic condition.  Also, ask the 
physician to provide the medical records 
upon which his opinion is based.

7.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and her 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




